- Generated by Clanahan, Beck & Bean, PC for SEC Fiiling Exhibit 99.1 IN THE UNITED STATES BANKRUPTCY COURT FOR THE DISTRICT OF DELAWARE In re Chapter 11 DELTA PETROLEUM CORPORATION, et al.,1 Case No.11-14006 (KJC) Debtors. (Jointly Administered) Re: D.I. 12; 68 FINAL ORDER ESTABLISHING NOTIFICATION AND HEARING PROCEDURES FOR TRADING IN EQUITY SECURITIES Upon consideration of the motion (the “Motion”)2 of the Debtors for entry of an order (the “Final Order”) (i)establishing notice and hearing procedures that must be satisfied before certain transfers of common stock of Delta Petroleum Corporation and Amber Resources Company of Colorado or any beneficial interest therein (the “Stock”) are deemed effective; and (ii)allowing for a hearing with respect to the prospective application of such procedures if any official committee of unsecured creditors appointed in these cases (the “Creditors’ Committee”) raises a timely objection; and it appearing that the relief requested is in the best interests of the Debtors’ estates, their creditors, and other parties in interest; and upon consideration of the Young Declaration; and it appearing that this Court has jurisdiction over this matter pursuant to 28 U.S.C. §§ 157 and 1334; and it appearing that this Motion is a core proceeding pursuant to 28 U.S.C. § 157; and adequate notice of the Motion and opportunity for objection having been given; and it appearing that no other notice need be given; and after due deliberation and sufficient cause therefore; 1. The Debtors in these chapter 11 cases, along with the last four digits of each Debtor’s federal tax identification number are: Delta Petroleum Corporation (0803), DPCA LLC (0803), Delta Exploration Company, Inc. (9462), Delta Pipeline, LLC (0803), DLC, Inc. (3989), CEC, Inc. (3154), Castle Texas Production Limited Partnership (6054), Amber Resources Company of Colorado (0506), and Castle Exploration Company, Inc. (9007). The Debtors’ headquarters are located at: 370 17th Street, Suite 4300, Denver, Colorado 80202. 2. Capitalized terms used but not defined herein shall have the same meanings ascribed to them in the Motion. IT IS HEREBY ORDERED THAT: 1. The Motion is GRANTED, as set forth herein. 2. Any purchase, sale, or other transfer of Stock in violation of any of the Procedures set forth herein shall be null and void ab initio as an act in violation of the automatic stay under sections 362 and 105(a) of the Bankruptcy Code. 3. The following procedures shall apply to trading in Stock: (a) Any person or entity (as defined in Treasury Regulations section 1.382-3(a) for purposes of this these Procedures) who currently is or becomes a Substantial Shareholder (as defined in paragraph (e)below) shall file with this Court, and serve on counsel to the Debtors, a notice of such status, in the form attached to this Final Order as Exhibit “1”, on or before the later of (i)twenty calendar days after the effective date of the notice of entry of this Final Order or (ii)ten calendar days after becoming a Substantial Shareholder. (b) At least thirty calendar days before effectuating any transfer of equity securities (including Options to acquire such securities, as defined below) that would result in an increase in the amount of Stock beneficially owned by a Substantial Shareholder or would result in a person or entity becoming a Substantial Shareholder, such Substantial Shareholder shall file with this Court, and serve on counsel to the Debtors, advance written notice, in the form attached to this Final Order as Exhibit “2”, of the intended transfer of equity securities. (c) At least thirty calendar days before effectuating any transfer of equity securities (including Options to acquire such securities) that would result in a decrease in the amount of Stock beneficially owned by a Substantial Shareholder or would result in a person or entity ceasing to be a Substantial Shareholder, such Substantial Shareholder shall file with this Court, and serve on counsel to the Debtors, advance written notice, in the form attached to this Final Order as Exhibit “3”, of the intended transfer of equity securities (the notices required to be filed and served under paragraph (b)and this paragraph (c), each a “Notice of Proposed Transfer”). (d) The Debtors shall have thirty calendar days after receipt of a Notice of Proposed Transfer to file with this Court and serve on such Substantial Shareholder an objection to any proposed transfer of equity securities described in the Notice of Proposed
